Citation Nr: 0907087	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-41 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for left carpal tunnel 
syndrome.

3.  Entitlement to service connection for right lower 
extremity paresthesia.

4.  Entitlement to service connection for left lower 
extremity paresthesia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to 
December 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefits sought on appeal.

The Veteran presented testimony at a personal hearing in June 
2007 before the undersigned at the RO.

The case was remanded in November 2007 for additional 
development.  A December 2008 rating decision granted service 
connection for a lumbar spine disability, irritable bowel 
syndrome, and right carpal tunnel syndrome.  Therefore, those 
issues are no longer on appeal.  

The issue of entitlement to service connection for bipolar 
disorder is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  Competent medical evidence of a diagnosis of left carpal 
tunnel syndrome is not of record.

2.  Competent medical evidence of a diagnosis of paresthesia 
of the right lower extremity is not of record.  

3.  Competent medical evidence of a diagnosis of paresthesia 
of the left lower extremity is not of record.  


CONCLUSIONS OF LAW

1.  Service connection for left carpal tunnel syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

2.  Service connection for paresthesia of the right lower 
extremity is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).  

3.  Service connection for paresthesia of the left lower 
extremity is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in June 2004 (two letters), 
October 2004, and December 2007; rating decisions in December 
2004 and March 2005; and a statement of the case in September 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in December 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.



Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

VA regulations also provide that where a veteran served 
continuously for 90 days or more during a period of war or 
after December 31, 1946, and organic diseases of the nervous 
system become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. § 3.307, 3.309 (2008).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Left carpal tunnel syndrome

The Veteran seeks service connection for carpal tunnel 
syndrome.  The records show a diagnosis of right carpal 
tunnel syndrome for which the Veteran has been granted 
service-connection.  After a careful review of the record, 
the Board finds that the preponderance of the evidence is 
against entitlement to service connection for left carpal 
tunnel syndrome.

Although a November 1997 entry indicates that the Veteran 
wore bilateral wrist splints, the service medical records are 
negative for complaints, findings, or diagnosis of left 
carpal tunnel syndrome.  At a Chapter examination in July 
1997, on the history accompanying the examination, the 
comment by the examiner was right carpal tunnel syndrome.  
The clinical evaluation was normal for the upper extremities.  
Thus, the Board finds that a chronic disability of left 
carpal tunnel syndrome is not shown in service.

Further, there is no medical evidence of record showing that 
left carpal tunnel syndrome manifested to a compensable 
degree within one year following separation from active 
service.  Therefore, the Board finds that service connection 
is not warranted on a presumptive basis.

At a VA peripheral nerves examination in September 2008, the 
examiner addressed current neurological disability.  The 
examiner stated there was no evidence in the service medical 
records that the Veteran had left carpal tunnel syndrome.  
The Veteran stated at the examination that she was not 
claiming left carpal tunnel syndrome.  Findings or a 
diagnosis of left carpal tunnel syndrome were not shown.  

The medical evidence of record does not show a current 
disability related to left carpal tunnel syndrome.  The 
veteran has not been diagnosed with left carpal tunnel 
syndrome.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. § 1110 (West 2002).  There is no competent medical 
evidence of a current diagnosis of left carpal tunnel 
syndrome.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Moreover, additional development is not 
needed at this time because no current left carpal tunnel 
syndrome is shown by the evidence of record.  38 C.F.R. 
§ 3.159(c)(4).

As there is no competent medical evidence of a current 
diagnosis of left carpal tunnel syndrome, the Board finds 
that service connection for left carpal tunnel syndrome is 
not warranted.  As the preponderance of the evidence is 
against the appellant's claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Paresthesia of the lower extremities

The Veteran seeks service connection for paresthesia of the 
lower extremities.  After a careful review of the record, the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for left lower extremity 
paresthesia and right lower extremity paresthesia.

Service medical records show in February 1997, the Veteran 
complained of bilateral leg pain of three weeks.  The 
assessment was bilateral shin splints.  In June 1997 the 
Veteran was seen for complaints of on and off paresthesias of 
three months duration.  She had episodes daily, lasting up to 
five minutes, during which she couldn't move at all.  She had 
just arrived from training and was a cook and unable to 
perform the job secondary to symptoms.  She had no history of 
trauma to the back.  At a neurology consult in June 1997, the 
Veteran described a three month history of right and left 
lower extremity intermittent sensory loss and weakness 
increasing in frequency and duration.  The neurologist was 
unable to explain the symptoms and findings on a 
neuroanatomic basis but thought that certain parts of the 
Veteran's examination indicated a supratentorial 
(emotional/psychological) component.  The plan included 
obtaining a psychiatric consultation.  She was placed on a 
temporary profile.  

In early June 1997, an evaluation was sought as the Veteran 
just arrived in country and her unit wanted an evaluation 
before sending her off to a remote camp.  Her past medical 
history was carpal tunnel syndrome, chronic low back pain, 
and depression/adjustment disorder.  She had experienced 
right sided paresthesias the previous night and was unable to 
get out of bed.  No examination was performed.  The 
assessment was carpal tunnel syndrome, chronic low back pain, 
and depression.  She was to have a mental health 
consultation.  

In early June 1997, a consultation was requested for 
depression with associated symptoms.  It was noted that the 
Veteran had just arrived in Korea and was on psychiatric 
medication for one month.  She had associated paresthesias.  
In late June 1997, she was diagnosed with adjustment disorder 
with depressed mood, possible PTSD.  On Axis II, the 
diagnosis was personality disorder, suspected not proven.  
The following day, the Veteran stated that she still had 
multiple episodes daily of her lower extremities going numb.  
She felt weak and could not work that day.  The assessment 
was depression and paresthesias.  She was given quarters for 
24 hours.  She would be required to take her medication in 
presence of a medic daily for one week.  She was placed on a 
profile of no physical activities.  A Medical Evaluation 
Board was recommended.  At a Chapter examination in July 
1997, the clinical evaluation was normal for the lower 
extremities.  Thus, although the Veteran had complaints of 
paresthesias of the lower extremities in service which were 
considered related to depression, a chronic disability was 
not shown.  

Further, there is no medical evidence of record showing that 
paresthesias of the left lower extremity or right lower 
extremity manifested to a compensable degree within one year 
following separation from active service.  Therefore, the 
Board finds that service connection is not warranted on a 
presumptive basis.

A private medical record in June 2002 shows complaints of 
itching and burning of the feet to the point of being 
painful, especially in the left heel.  A rheumatologic workup 
included negative antinuclear antibody and negative double 
stranded DNA.  

A private medical record shows that in April 2003, the 
Veteran reported a left leg injury in October 2002.  She was 
not sure what happened but had developed pain and restriction 
on range of motion.  A July 2003 evaluation by a neurologist 
stated that the veteran had persistent left leg and left foot 
drop along with pain and numbness in the left leg since the 
previous fall.  She did not demonstrate pain or weakness in 
the right lower extremity.  The impression was that the 
Veteran's examination suggested a functional disorder 
including variable sensory loss in the lower extremities and 
fluctuating weakness in the upper and lower extremities with 
weakness of left foot dorsiflexion and plantar flexion but 
still with the ability to walk on both heels and toes.  The 
physician thought it was possible that the Veteran had some 
lumbar disk degeneration or bulge and more remote possibility 
of multiple sclerosis or myasthenia gravis.  Those private 
medical records do not provide a competent link between the 
veteran's claimed bilateral lower extremity paresthesias and 
service or a service-connected disability.

The Veteran testified in June 2007 that while doing push-ups 
another person fell on her back and that was where all the 
paralysis took place, as well as her right and left leg.  
When she had this injury in service she had pain in the legs 
also.  She testified that her legs went numb.  She woke up 
every night with pain in her legs and in her lower back 
especially her right leg.  Her right leg went numb and 
sometimes it would come out from underneath her.  She was 
claiming that all three disabilities happened during service 
due to the injury that occurred during push-ups.  

In the report of a VA spine examination in September 2008, 
the Veteran reported that she no longer had paresthesia in 
the left lower extremity.  At the spine examination, she 
complained of low back and right leg pain.  She had reported 
numbness and weakness in the right leg causing a slight limp.  

At a VA peripheral nerves examination in September 2008, the 
examiner addressed current neurological disability due to 
claimed bilateral leg paresthesias.  At the VA peripheral 
nerves examination the Veteran stated that she was claiming 
only right lower extremity paresthesia and not left lower 
extremity paresthesia.  She described pain in the right lower 
extremity.  Clinical findings were recorded.  The examiner's 
opinion was that it was the right sciatic nerve in the 
buttock that was involved.  The VA examiner found no 
indication that the Veteran had a documentable bilateral leg 
disorder per service medical records and particularly no 
evidence of right lower extremity localization of her 
symptomatology.  The examiner diagnosed there was no 
objectively documented presence or cause for bilateral lower 
extremity paresthesias which were claimed as beginning in the 
military but in the examiner's opinion had resolved.  Right 
sciatica (compression of the right sciatic nerve in the 
buttock) in the examiner's opinion was not caused by or 
related to the veteran's military experience.  

The Board has carefully considered the veteran's statements.  
She is certainly competent, as a lay person, to report that 
as to which she has personal knowledge.  Layno v. Brown, 6 
Vet. App. 465 (1994).  She is not, however, competent to 
offer a medical opinion as to cause or etiology of the 
claimed disability.  There is no evidence of record that the 
Veteran has specialized medical knowledge sufficient to 
render a medical opinion as to etiology.  Routen v. Brown, 10 
Vet. App. 183 (1997) (layperson is generally not capable of 
opinion on matter requiring medical knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Although the Veteran 
testified that she suffered an injury to her back and legs 
when a person fell on her while doing push-ups in service, 
her statements are not consistent with the service medical 
records which do not show that she complained of or sought 
treatment for an injury to her legs due to someone falling on 
her nor were residuals shown from such an injury at her 
examination in July 1997.  The veteran's statements therefore 
are not competent medical evidence of a nexus between her 
claimed lower extremity paresthesia and active service.

The Board finds that the September 2008 VA medical report and 
opinion are of the greatest probative value.  The VA examiner 
reviewed the entire claims folder, to include service medical 
records and post-service treatment records; examined the 
veteran; and fully discussed the evidence.  The examiner 
opined that the Veteran's claimed bilateral lower extremity 
paresthesias as beginning in military service were not 
currently present and had resolved.  The Veteran's complaints 
of pain in the right buttock which radiated to the right 
lower extremity were linked to right sciatica which the 
examiner opined was not due to or related to the Veteran's 
military service.  .  It appears that the VA examiner's 
opinion was based on review of the claims file and 
application of sound medical judgment.  Therefore, the Board 
finds that opinion to be the most persuasive evidence.  

The Board notes that the Veteran has established service 
connection for  low back disorder and any neurological 
symptomatology related to that disorder would be 
symptomatology of a service-connected disability.  There is 
no other symptomatology of the right leg shown other than 
subjective complaints without diagnosis.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002).  However, in this case, although paresthesia of 
the lower extremities was shown in service, there is no 
competent medical evidence of a current diagnosis of 
paresthesia of the right or left lower extremity.  A VA 
examiner opined that the bilateral lower extremity 
paresthesia shown in service had resolved.  In the absence of 
proof of a present disability there can be no valid claim on 
a direct or secondary basis.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Based upon the foregoing, the Board finds that the competent 
medical evidence does not support a findings that the 
appellant currently has paresthesia of the bilateral lower 
extremity which has been linked to service.  Lacking a 
current medical diagnosis of a left lower extremity 
paresthesia and a right lower extremity paresthesia which can 
be linked to service, service connection must be denied.  The 
Board finds that the preponderance of the evidence is against 
the claim for service-connection for left lower extremity 
paresthesia and right lower extremity paresthesia, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for left carpal tunnel 
syndrome is denied.

Entitlement to service connection for right lower extremity 
paresthesia is denied.

Entitlement to service connection for left lower extremity 
paresthesia is denied.


REMAND

The Veteran seeks service connection for bipolar disorder.  
She contends that although bipolar disorder was not diagnosed 
in service, the diagnoses of adjustment and personality 
disorder were used by the military because it met the 
requirements under military regulations to Chapter her out of 
the service without any further treatment or responsibility.  
The Veteran denied treatment for a mental condition on her 
pre-applicant screening form in July 1996.  At a VA mental 
disorders examination in September 2008, she denied pre-
military mental health counseling or psychiatric care.  
However, at other multiple psychiatric evaluations, the 
Veteran reported receiving mental health services prior to 
service.  

In a remand issued in November 2007, the Board determined 
that further development of pre-service private treatment 
records was needed prior to adjudication.  The Board 
instructed that after securing identifying information and 
the necessary authorization to obtain medical records from 
the Veteran, records were to be requested from Dr. M. J. 
Martelli for treatment of the Veteran for a mental disorder 
from 1995 to 1998; from a psychiatrist (to be identified by 
the Veteran) who provided treatment in 1988; and from Gateway 
Community Medical Health Center for inpatient and outpatient 
treatment of the Veteran from 1990 to March 2001.  

VA wrote to the Veteran in December 2007 notifying her of the 
medical treatment records information needed and to provide 
identifying information as requested and authorization for VA 
to request the medical records.  She was also notified that 
she could submit that evidence.  In August 2008 VA noted that 
there had been no response from the Veteran regarding the 
specified medical records.  

The Board is remanding this issue to provide the Veteran 
another opportunity to furnish the requested information 
regarding evidence pertinent to her claim.  In this regard, 
the Board reminds the Veteran that the duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a veteran wishes help, she cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that it is her 
responsibility to cooperate in the 
development of the case to provide 
additional information that VA requests, 
and that the consequences of failure to do 
so in a timely manner may result in her 
claim being deemed abandoned and thus 
denied.  38 C.F.R. § 3.158.  

2.  After securing the necessary 
authorization and identifying information, 
request records from Dr. M. J. Martelli 
for treatment of the appellant for a 
mental disorder from 1995 to 1998.

3.  Request that the appellant provide 
identifying information regarding a 
psychiatrist who provided treatment in 
1988 and authorization to obtain medical 
records from that psychiatrist.   

4.  After securing the necessary 
authorization, request records from 
Gateway Community Medical Health Center 
for inpatient and outpatient treatment of 
the appellant from 1990 to March 2001.  

5.  All attempts to procure the above 
evidence should be documented in the 
claims file.

6.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The Veteran is hereby informed that failure to provide the 
information requested and authorization to secure private 
medical records in association with her claim for VA benefits 
within one year after the date of the request may result in 
the claim being considered abandoned and thus denied.  
38 C.F.R. § 3.158.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


